Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The body of claim 2 only recites “the collection tray (1) according to claim 1” which does not further limit claim 1, which also claims the collection tray (1) according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The body of claim 5 only recites “said oscillating support (14) is subjected to an elastic strain towards a stroke end (18)”, which only describes something being done to the previously recited structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a structurally independent frame”. However, claim 10 does not recite what the frame is structurally independent from such that it is not definite what is referred to by the recitation of a structurally independent frame.
Claim 12 recites “a structurally independent cup resting plane”. However, claim 12 does not recite what the cup resting plane is structurally independent from or how a plane can be structurally independent such that it is not definite what is referred to by the recitation of a structurally independent cup resting plane.
Claim 14 recites the limitation "said frame" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 103 30 734 A1 in view of US 4591839 A to Charboneau et al. (“Charboneau”).
DE 103 30 734 A1 discloses:
Regarding claim 1:

a secondary collection compartment (e.g., first area 6) (e.g., Fig. 1-3 and para 19-27), 
an overflow (e.g., recess 4.1) of the primary collection compartment for discharging the liquid into the secondary collection compartment (e.g., Fig. 1-3 and para 19-27), and 
at least two electrical conductors (e.g., two of electrical conductors 11, 12 and 13, contact means 16 and 18) positioned in the secondary collection compartment and assembled on a support (e.g., support under electrical conductors 11, 12 and 13) for connection with two electrical contacts (e.g., two of electrical conductors 11, 12 and 13, contact means 16 and 18) of an external electric circuit (e.g., evaluation circuit) for detecting a level of liquid contained in the secondary collection compartment (e.g., Fig. 1-3 and para 19-27);
Regarding claim 2: the collection tray according to claim 1 (e.g., Fig. 1-3 and para 19-27);
 Regarding claim 3: the electrical conductors are positioned at a same height in the secondary collection compartment (e.g., Fig. 1-3 and para 19-27);
 Regarding claim 4: a housing (e.g., the openings which hold electrical conductors 11, 12 and 13 and contact means 16 and 18) for the electrical conductors where the electrical contacts are present (e.g., Fig. 1-3 and para 19-27);
Regarding claim 5: the support is subjected to an elastic strain towards a stroke end (e.g., walls seen in Fig. 1-3) (e.g., Fig. 1-3 and para 19-27, wherein the support under electrical conductors 11, 12 and 13 can be subjected to an elastic strain towards a stroke end);
Regarding claim 7: the stroke end is a wall of the housing (e.g., Fig. 1-3 and para 19-27);
Regarding claim 9: the electrical conductors are shaped sheets comprising one end that extends into the secondary collection compartment and one end that extends into the housing (e.g., Fig. 1-3 and para 19-27);
Regarding claim 10, as best understood: the oscillating support is in turn assembled on a structurally independent frame (e.g., frame of partition 4, rear wall 14.2) (e.g., Fig. 1-3 and para 19-27);
Regarding claim 11: the frame has wave breaker walls (e.g., walls of partition 4, rear wall 14.2) that extend into the primary collection compartment (e.g., Fig. 1-3 and para 19-27);
 Regarding claim 12, as best understood: the tray comprises a structurally independent cup resting plane (e.g., Fig. 1-3 and para 19-27);
Regarding claim 13: a connector (e.g., the walls and edges of water bowl 14 can be connectors for sealed connection) for the sealed connection of the primary collection compartment to a water/steam discharge conduit of the coffee machine (e.g., Fig. 1-3 and para 19-27);
 Regarding claim 14, as best understood: the connector is integrated into the frame (e.g., Fig. 1-3 and para 19-27).
DE 103 30 734 A1 does not explicitly disclose on an oscillating support (as recited in claim 1).
However, Charboneau discloses:
Regarding claim 1:
a secondary collection compartment (e.g., pans 12, 70, 80) (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30), 
at least two electrical conductors (e.g., leads 40, 42) positioned in the secondary collection compartment and assembled on an oscillating support (e.g., probe 10, support wire 20, stop cap 32) for connection with two electrical contacts of an external electric circuit (control circuit 50) for detecting a level of liquid contained in the secondary collection compartment (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
 Regarding claim 2: the collection tray according to claim 1 (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 3: the electrical conductors are positioned at a same height in the secondary collection compartment (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 4: a housing (e.g., the housing of probe 10, support wire 20, stop cap 32) for the electrical conductors where the electrical contacts are present (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 5: the oscillating support is subjected to an elastic strain towards a stroke end (e.g., walls seen in Fig. 3) (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30, wherein probe 10, support wire 20, stop cap 32 can be subjected to an elastic strain towards a stroke end);
 Regarding claim 6: the electrical contacts are provided on elastically yielding metal elements (e.g., coiled metal wire 20) that strain the oscillating support towards the stroke end (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 7: the stroke end is a wall of the housing (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
 Regarding claim 8: the oscillating support is guided in the vertical oscillation direction (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
 Regarding claim 9: the electrical conductors are shaped sheets comprising one end that extends into the secondary collection compartment and one end that extends into the housing (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 10: the oscillating support is in turn assembled on a structurally independent frame (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 12, as best understood: the tray comprises a structurally independent cup resting plane (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30);
Regarding claim 13: the tray has a connector (e.g., connections of housing 80) for the sealed connection of the primary collection compartment to a water/steam discharge conduit (e.g., conduits connected to housing 80) of the coffee machine (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30); and
 Regarding claim 14, as best understood: the connector is integrated into the frame (e.g., Fig. 1-3, col 4, ln 30-68 and col 5, ln 1-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify DE 103 30 734 A1 as suggested and taught by Charboneau in order to provides a system and a probe for detecting low level of a liquid in a receptacle, wherein the system can be adjusted externally for different low level detection points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 25, 2022